Orders reversed and matter remitted to the County Court, Westchester County, with direction to vacate and set aside the sentence imposed upon defendant as a fourth felony offender by that court on May 29, 1950, and to dismiss as a basis for multiple offender treatment previous convictions had in the State of Maryland in 1933 for violations of the Code of Public General Laws, 1924 (art. 27, § 36), and in the State of Delaware in 1938 for violation of chapter 150 of the Revised Code of Delaware, 1935 (§ 5192), and to resentence the defendant as a second felony offender (Penal Law, § 1941). It appears that the crimes for which those convictions were had, as defined by the respective statutes of those States, would not be felonies if *869committed in New York (Penal Law, §§ 402, 403, 404, 405; People ex rel. Marsh v. Martin, 284 App. Div. 156, affd. 308 N. Y. 823; People v. Olah, 300 N. Y. 96). No opinion.
Concur: Conway, Ch. J., Desmond, Dye, Fuld, Froessel, Van Voorhis and Burke, JJ.